          CASE 0:18-cr-00067-WMW Document 47 Filed 10/26/18 Page 1 of 1




                                              The Flour Exchange Building, 310 South 4th Avenue, Suite 5010, Minneapolis, MN 55415
                                                                           tel: 612.339.5160 fax: 866.259.7819 jm@mlawllc.com



                                                          October 26, 2018
FILED UNDER SEAL
Hon. Wilhelmina M. Wright
United States District Court
316 N. Robert Street
St. Paul, MN 55101
                               United States v. Terry J. Albury, 18 cr 67 (WMW)

Dear Judge Wright:

       We are in receipt of the Judgment in the above case issued today.

        We are concerned that with that certain language in the Court’s recommendation to the Bureau of
Prisons today may prove problematic for Mr. Albury, and we not that it differs from that in your Order of
October 24, 2018. The Order recommends Sheridan or Englewood; the Judgment states FCI Sheridan or
FCI Englewood.

       FCI Sheridan is a Medium level security facility; FCI Englewood is a Low level security facility.

       Both facilities would be dangerous for a former law enforcement officer. Also, these two FCIs do
not have the RDAP program.

        Ideally, we respectfully request that you issue an Amended Judgment recommending to the Bureau
of Prisons that Mr. Albury be designated to the Federal Prison Camp at Sheridan, Oregon or the Federal
Prison Camp at Englewood, Colorado. Both are safe facilities for a law enforcement officer and both have
the RDAP program.

       We ask that this letter be filed under seal since it addresses sensitive issues.

       Thank you for your attention to this matter.

                                                            Respectfully submitted,




                                                            JaneAnne Murray
                                                            Joshua Dratel (Law Offices of Joshua L. Dratel)
cc:    AUSA Patrick Murphy
       AUSA David Recker
       AUSA Danya Atiyah
       P.O. Leah Heino
